Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claims 1, 7, 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rapp et al. (US20160129754).
2.	Regarding claims 1, 7, 9-11, Rapp teaches a temperature control device (see Figure below) for temperature control of a battery system having at least one battery subsystem, the temperature control device having a temperature control line for conducting a temperature control fluid and a pump device for generating a flow of the temperature control fluid in the temperature control line at least in a first flow direction, the temperature control line having at least one temperature control section which can be thermally conductively connected to the at least one battery subsystem for supplying or discharging thermal energy to or from the battery subsystem, wherein in the temperature control line a check valve is arranged upstream of the at least one temperature control section with respect to the first flow direction, the check valve being continuous for the temperature control fluid in the first flow direction and blocking in a second flow direction, the second flow direction being opposite to the first flow direction (see Figure below).

    PNG
    media_image1.png
    621
    990
    media_image1.png
    Greyscale




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 2-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Rapp et al. (US20160129754) as applied to claim 1 in view of Humpel et al. (DE102015212334).
4.	Regarding claims 2-6, and 8 the complete discussion of Rapp as applied to claim 1 is incorporated herein. Rapp teaches wherein the temperature control device has at least one sensor device (comprising sensing a temperature, see claim 9) for determining at least a temperature. However, they are silent about the limitations of claims 2-5.
5.	Humpel teaches wherein the pump device (pump 7 [0057) is configured to provide the temperature control fluid at a leakage point for generating a flow of the temperature control fluid in the temperature control line, drain valve 20 (as leakage point) allows advantageously such that leaked cooling fluid back from the internal volume 21 of the housing 16 can be drained [0064], wherein the temperature control line at least at the temperature control section or in a vicinity of the temperature control section has a safety section (control device 22 [0065]) for controlled generation of the leakage point (drainage valve 20) [0065], wherein the safety section has a valve element (control valve 14 [0065]), wherein the battery system has a plurality of battery subsystems (battery cell network 2 with a plurality of battery cells 3 [0055]), the temperature control line for each of the battery subsystems having a temperature control branch each (a control branch along check valve 12 and  another control branch along check valve 13, Figure 1) with a temperature control section for the respective battery subsystem, and wherein the check valve (check valve 12 and check valve 13, Figure 1) is arranged in each temperature control branch for the benefit of cooling at least one battery cell of a vehicle [0001].
6.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Rapp with Humpel’s teachings for the benefit of cooling at least one battery cell of a vehicle.


Allowable Subject Matter

Claims 12-15 are allowable over the prior art of record.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104. The examiner can normally be reached 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLATUNJI A GODO/Primary Examiner, Art Unit 1722